

115 HR 5253 IH: Office of Government Information Services Empowerment Act of 2018
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5253IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Farenthold (for himself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend section 552(h) of title 5, United States Code, to require agencies provide records to the
			 Director of the Office of Government Information Services.
	
 1.Short titleThis Act may be cited as the Office of Government Information Services Empowerment Act of 2018. 2.Freedom of Information Act amendmentsSection 552(h) of title 5, United States Code is amended by adding at the end the following new paragraph:
			
 (7)Each agency shall make any record available to the Director of the Office of Government Information Services for purposes of carrying out this subsection, upon request of the Director..
		